Lamar, J,
(After stating the facts.) 1. In prosecutions for seduction there is peculiar and special absence of any need for appeals in order to secure conviction. On this, as on all other hearings, the defendant is guaranteed a fair trial. Considering the. peculiar character of the issue involved, the State is under the obligation to check, rather than inflame, passions aroused by the natural sympathy of those before whom the hearing in this class of cases is had. In the present record however, there is no assignment that the testimony, if irrelevant, was harmful, and no suggestion that any improper use was made of the fact that the mother of the young woman was dead. But, looked at from the rules of evidence, we can not hold that the testimony was irrelevant. It was admissible, not for the purpose of forming a basis of appeal to the sympathies of the jury, but to show her situation and environment, and to what extent she was protected or subject to the persuasions of the defendant. So, too, as to the evidence relating to the paternity of the child. The fact of its birth was a circumstance in proof of the fact that there had been sexual intercourse. This had to be established before there could be. any conviction for seduction. Besides, the defendant subsequently admitted that on many occasions he had sexual intercourse with the, prosecutrix. This admission is an answer also to the assignment of error on the use of the words, “ accomplished his purpose,” by the court in its charge. It was not cause for granting a new trial that the court instructed the jury that they were to *606determine whether that admitted and “ accomplished ” connection had been brought about by persuasion and promises of marriage, or whether she consented because she was as willing to the intercourse as the defendant.
2. It is not always proper in a charge to use the language in the opinion of an appellate court. But even if the paraphrase of the abstract propositions announced in the O’Neill case, 85 Ga. 383, was such as could be used as a part of the instructions to the .jury in the particular case on trial (Jones v. State, 90 Ga. 628 (4)), the judge elsewhere gave the principle of the request. He instructed the jury that they must first find that the prosecutrix was a virtuous, unmarried female; that in determining that question they might consider any facts or circumstances tending to show a debauched mind and behavior; that it would not take ■direct or positive evidence of previous connection with some other person, but that any evidence that would satisfy their minds beyond a reasonable doubt that she had parted with her virginity would be sufficient.
3, 4. There were witnesses who were offered to impeach several Witnesses for the defendant. There was no error in instructing the jury that it was for them to say how far the impeachment of any witness was successful. The motion for a new trial assigns as error, that the judge instructed the jury that if the defendant, by promises of marriage or persuasion, induced the female to have carnal connection, etc. But when his attention was called to this matter, he stated that if he said “or” instead of “and,!’ it was a slip of the tongue; that the jury must find, under the charge in the indictment, that the female yielded because of promises of marriage and persuasion. He thereby not only cured the error, but so emphasized the necessity of showing both promises and persuasion as to help rather than injure the defendant. We find’ no error requiring the grant of a new trial.

Judgment affirmed.


All the Justices concur.